Citation Nr: 9929186	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  91-54 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for mononucleosis.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1990 RO decision which denied service connection 
for mononucleosis and hepatitis. A personal hearing was held 
before a member of the Board in September 1991.  In January 
1992 and March 1995, the Board remanded the case to the RO 
for further evidentiary development.  Another Board hearing 
was conducted in May 1999.


FINDING OF FACT

The veteran had an acute and transitory episode of 
mononucleosis with hepatitis during active duty, and such 
resolved without residuals; the veteran does not currently 
have a related disability.


CONCLUSION OF LAW

A claimed disability from mononucleosis and hepatitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1973 to July 
1976.  A review of his service medical records shows that on 
medical examination performed for enlistment purposes in July 
1973, neither mononucleosis nor hepatitis was noted.

In November 1974, he presented with complaints of dark urine, 
low back pain, sore throat, headaches, dizziness, and general 
malaise.  The diagnostic impression was rule out possible 
urine infection or possible hepatitis.  On subsequent 
examination that day, the examiner noted that the veteran had 
fever, dry cough, headache, and bile in his urine, and 
indicated a diagnosis of rule out hepatitis, Mycoplasma, or 
viral meningitis.  The veteran was referred to a hospital.

A hospital discharge summary shows that the veteran was 
hospitalized for three weeks in November 1974.  On admission, 
he reported an 8-day history of a persistent frontal 
headache, malaise, mild fever, nausea, anorexia, cough, dark 
urine, and vague periumbilical pain.  An examination of his 
eyes revealed minimal scleral injection without icterus.  The 
abdomen was benign without palpable masses or organomegaly.  
The initial impression was possible viral or mono hepatitis; 
rule out leptospirosis.  During the admission, a mono spot 
test was positive, and blood tests of liver enzymes showed an 
elevated value for SGOT.  No hepatomegaly or splenomegaly was 
palpated throughout the hospital course.  Subsequent blood 
tests showed that liver function tests returned to normal.  
The veteran was returned to full duty.  The discharge 
diagnoses were infectious mononucleosis, manifested by 
hepatitis and a positive mono spot test, resolved.

In an April 1975 report of medical history, the veteran 
denied a history of liver trouble, jaundice or hepatitis, and 
also reported that he had been treated for infectious 
mononucleosis manifested by hepatitis.  On medical 
examination performed in April 1975, neither mononucleosis 
nor hepatitis was noted.  On medical examination performed 
for discharge purposes in June 1976, his abdomen and viscera 
were clinically normal; neither mononucleosis nor hepatitis 
was noted.  In a report of medical history completed in 
conjunction with the discharge medical examination in June 
1976, the veteran denied a history of liver trouble, jaundice 
or hepatitis.  The reviewing examiner noted no current 
problems.

Private medical records from Suburban Hospital dated from 
June 1987 to September 1987 reflect that the veteran was 
treated for severe injuries received after he fell from a 
bridge, including a compound comminuted fracture of the lower 
right humerus and elbow, which became infected and required 
repeated surgeries.  During the hospitalization, he received 
a transfusion of six units of blood.  Blood tests of liver 
enzymes showed elevated values for SGPT and SGOT.  Some blood 
tests showed an elevated value for monocytes, but most tests 
were within normal limits.  Records from this hospitalization 
are negative for mononucleosis or hepatitis.

In March 1989, the veteran submitted a claim for service 
connection for hepatitis.  He denied receiving post-service 
treatment for hepatitis.

By a statement received in August 1989, the veteran said that 
he recently donated blood to the Red Cross, and was told he 
had hepatitis.

By a statement received in May 1990, the veteran stated that 
he had been in constant pain for years, and that such had 
been triggered and worsened by his accident.  In a statement 
received in July 1990, he said that he had been in constant 
pain since discharge from service, and asserted that he had 
been rejected as a blood donor. 

In January 1992, the Board remanded the case to the RO for 
further evidentiary development.

By a letter to the veteran dated on May 26, 1992, the 
American Red Cross informed him that a recent blood test was 
positive for the hepatitis B core antibody.  An attached 
report of laboratory results showed that tests performed on 
May 15, 1992 for the hepatitis B surface antigen and the 
hepatitis C antibody were negative, while a test for the 
hepatitis B core antibody was positive.  Tests of liver 
enzymes showed an elevated value for SGPT.

At a July 1992 VA examination, the veteran complained of 
abdominal pain and said that he recently had abdominal 
surgery.  Blood tests were performed, and showed elevated 
values for SGOT and SGPT.  The examiner found no evidence of 
hepatitis B or hepatitis C.  Mononucleosis was not noted. 

At a February 1993 VA examination, the examiner noted that 
blood tests were negative for hepatitis surface antigen and 
for the hepatitis B antibody.  Tests of liver enzymes showed 
elevated values for SGPT and SGOT.  The diagnoses were status 
post mononucleosis associated with hepatitis in 1974, with no 
residual damage, with no evidence of current hepatitis B or 
hepatitis C. 

By a statement received in June 1993, the veteran contended 
that he incurred hepatitis B during service and that he still 
had the disease.  He complained of intermittent liver pain in 
his sides.  He said that hepatitis was like AIDS, in that 
once a person has the disease, he always has it.  He asserted 
that prior to May 1992, he tested positive for hepatitis and 
mononucleosis, and that he did not understand why hepatitis 
was not shown at his VA examination.  He reiterated his 
assertions in several subsequent statements and contended 
that he incurred mononucleosis and hepatitis during service.

In March 1995, the Board remanded the case to the RO for 
further evidentiary development.

By a letter to the veteran dated in April 1995, the RO 
requested that he provide details regarding any treatment for 
hepatitis.

At a May 1995 VA examination, the veteran reported that he 
incurred hepatitis B during service, and was treated at 
Bethesda Naval Hospital for this condition.  He said that 
nine months previously he had jaundice and underwent a liver 
biopsy.  On examination, the sclerae were normal, with no 
evidence of jaundice.  There was no evidence of enlargement 
of the liver.  The examiner noted that laboratory tests had 
been requested, and diagnosed a history of hepatitis B by 
history (with lab results pending).  He indicated that there 
was no clinical evidence of liver cirrhosis.  Blood tests 
performed in May 1995 showed elevated values for SGOT and 
SGPT, and all tests for hepatitis were negative.

In May 1995, the veteran requested that the RO obtain medical 
records from Bethesda Naval Hospital.

By a memorandum dated in August 1995, the RO requested copies 
of the veteran's medical records from the Bethesda Naval 
Hospital.  No reply was received.

In August 1995, the veteran submitted an exact duplicate of 
the May 1992 letter and clinical record from the Red Cross, 
except that the final digit of the dates typed on the letter 
and clinical record was altered (from 1992 to 1995).

At an August 1995 VA examination, the veteran reported that 
he was diagnosed with hepatitis B during service, and said 
that the American Red Cross diagnosed him with hepatitis B in 
April 1995.  On examination, there was no jaundice and no 
scleral icterus.  There was no organomegaly.  The liver 
measured 10 centimeters and was non-tender.  The examiner 
noted that laboratory tests were pending, and diagnosed 
hepatitis B.  Blood tests performed that day showed that all 
tests for hepatitis were negative, and values for SGOT and 
SGPT were within normal limits.

By a letter dated in January 1997, the RO requested copies of 
the veteran's medical records from the Bethesda Naval 
Hospital.  No reply was received.

In a January 1997 opinion, a VA doctor (the assistant chief 
of the hepatology section) indicated that based upon the 
laboratory data dated in May 1995 and August 1995, there was 
no serologic evidence that the veteran had hepatitis or 
hepatitis B.

At a May 1999 Board hearing, the veteran reiterated many of 
his assertions.  He stated that he had been diagnosed with 
hepatitis by the Red Cross in 1995, and said he had chills, 
pains, fevers, cellulitis, and joint problems.  He said that 
a VA doctor had diagnosed hepatitis, and denied receiving 
recent treatment for hepatitis.  The veteran's representative 
noted that the veteran had not received any treatment for 
hepatitis, and asserted that another VA examination should be 
performed since the last examination was in 1995.

II.  Analysis

The veteran's claims for service connection for mononucleosis 
and hepatitis are well grounded, meaning plausible.  The RO 
has developed the evidence to the extent possible, and there 
is no further VA duty to assist the veteran with his claims.  
38 U.S.C.A. § 5107(a).  The veteran's representative has 
requested another VA examination, but such is not warranted, 
as there is no showing that the assembled medical records are 
inadequate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The service medical records from the veteran's 1973-1976 
active duty show that in 1974 he was treated for a few weeks 
for an episode of infectious mononucleosis manifested by 
hepatitis and a positive mono spot test.  At the end of such 
treatment it was noted that the condition had resolved.  The 
veteran was returned to full duty, and subsequent service 
medical records, including the 1976 service separation 
examination, are negative for mononucleosis, hepatitis, or 
any residuals of the prior disease.

Post-service medical records are entirely negative for 
mononucleosis or related  residuals.

Post-service medical records do not mention hepatitis until 
1992, at which time the Red Cross advised the veteran that a 
blood test was positive for the hepatitis B core antibody.  

At a 1992 VA examination, there was no evidence of hepatitis.  
At a 1993 VA examination, the examiner noted that blood tests 
were negative for hepatitis surface antigen and for the 
hepatitis B antibody.  The diagnoses were status post 
mononucleosis associated with hepatitis in 1974, with no 
residual damage, and with no evidence of current hepatitis B 
or hepatitis C.  

The veteran submitted a copy of a Red Cross letter which 
bears a 1995 date, but such appears to be a re-dated 
duplicate of the 1992 letter.

At a 1995 VA examination, the veteran reported that he 
incurred hepatitis B during service.  The examiner noted that 
laboratory tests had been requested, and diagnosed a history 
of hepatitis B by history (with lab results pending).  He 
indicated that there was no clinical evidence of liver 
cirrhosis.  Blood tests performed in 1995 were negative for 
hepatitis.  At a subsequent 1995 VA examination, the veteran 
reported that he was diagnosed with hepatitis B during 
service.  The examiner noted that laboratory tests were 
pending, and diagnosed hepatitis B.  Blood tests performed 
that day showed that all tests for hepatitis were negative.  

In a 1997 opinion, a VA doctor reviewed the medical evidence 
and indicated that there was no serologic evidence that the 
veteran had hepatitis or hepatitis B.

The veteran has asserted that he incurred chronic 
mononucleosis and hepatitis during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that he currently has mononucleosis 
and hepatitis which began in service, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1996).  

While the Red Cross letter states that a blood test was 
positive for the hepatitis B core antibody (which would 
indicate prior exposure), none of the medical evidence 
suggests that the presence of such antibody represents 
current hepatitis or a residual disability from prior 
hepatitis.  Moreover, subsequent VA laboratory studies show 
all hepatitis tests are negative, including the hepatitis B 
core antibody and hepatitis B surface antigen.  There are no 
current clinical or laboratory findings, or a diagnosis, or 
hepatitis or residuals of prior hepatitis.

It bears emphasis that service connection requires more than 
the occurrence of a disease or injury in service; there must 
also be competent medical evidence of a current related 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 1997); Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  The veteran had an episode 
of mononucleosis with hepatitis in service.  But the medical 
evidence clearly shows that such service disease was acute 
and transitory and fully resolved without residual 
disability, and that the veteran does not now have 
mononucleosis, hepatitis, or residuals.  Without a current 
disability, there is no basis for service connection.

The preponderance of the evidence is against the claims for 
service connection for mononucleosis and hepatitis.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for mononucleosis is denied.

Service connection for hepatitis is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

